Citation Nr: 0336812	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The appellant is the widow of a man she alleges had active 
military service during World War II.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a decision by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) specifically held that amended section 5103(a) and 
new § 3.159(b) require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  The Court 
held that the Board's failure to enforce compliance with 
those requirements is remandable error.  Quartuccio, 16 Vet. 
App. 183, 187 (2002); see also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The evidence does not show that the 
appellant has been adequately informed of the VCAA or 
adequately notified of the evidence necessary to substantiate 
her claim as required under the holding in Quartuccio.

In a July 1999 letter, the appellant was informed of that 
entitlement to the benefits sought were dependent upon a 
finding by the United States Department of the Army that her 
husband had valid military service in the Armed Forces of the 
United States.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  She was informed that the death benefits that she 
sought were denied as her spouse did not have the requisite 
military service to be eligible for VA benefits.  However, 
despite the foregoing, the evidence does not show that she 
was informed of what the evidence VA would seek to provide 
and what evidence she was expected to provide. Similarly, at 
her hearing at the RO, she was asked "Can you give me any 
evidence or any reason why [VA] should recognize your 
husband's service as valid and giving you eligibility for VA 
benefits?"  However, she was not information of what 
information she could present to establish her husband's 
status as a veteran.  

While VA is bound by the certification of the service 
department, the evidence does not show that the appellant was 
informed of what information she could provide to 
substantiate the claim.  She could provide evidence such as 
information that her husband served under another name or 
that he served under a different spelling of his name.  Thus, 
the appellant could conceivably present additional 
information that would necessitate recertification from the 
National Personnel Records Center (NPRC).

In light of the foregoing, the Board feels that a Remand is 
required to insure compliance with VA's duty to assist the 
appellant in the development of her claim.  The Board has 
considered the recent holding of the Court in Valiao v. 
Principi, 17 Vet. App. 229 (2003).  In this case, the Court 
held that where that facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  However, as indicated above, the 
appellant could present additional evidence that could 
conceivably result the service department finding that 
husband had service that would support her claim.  As this 
information could change the outcome of the RO's decision, 
Remand is required.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Among other things, these provisions allowed the 
Board to take action to correct a missing or defective VCAA 
duty to notify letter as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  One effect of the Federal 
Circuit's decision is that the Board can no longer attempt to 
cure VCAA deficiencies.  Accordingly, the RO must notify the 
appellant of the applicable provisions of VCAA, including 
what evidence is needed to support the claim, what evidence 
VA will develop, and what evidence the appellant must 
furnish.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf. 

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


